Tenney, J., orally,
The counsel for defendant contends, that the Judge ought to have defined the term, curtilage, to the jury. But there was no request of the kind. Without such request, he was not bound to do so.
Again, it is contended the barn was not within the curtilage. The curtilage of a dwellinghouse is a space, necessary and convenient and habitually used, for the family purposes, the carrying on of domestic employments. It includes the garden, if there be one. It need not be separated from other lands by fence. The ruling of the Judge was unobjectionable.

Exceptions overruled.